Exhibit 10.22

 

DEED OF TRUST NOTE

 

$105,770,000

June 15, 2005

 

FOR VALUE RECEIVED, RPT 1425 NEW YORK AVENUE LLC, a Delaware limited liability
company having its principal place of business at c/o Republic Properties
Corporation, 1280 Maryland Avenue, SW, Suite 280, Washington D.C. 20024
(hereinafter referred to as “Borrower”), promises to pay to the order of ARCHON
FINANCIAL, L.P., a Delaware limited partnership, at its principal place of
business at 600 East Las Colinas Boulevard, Suite 450, Irving, Texas 75039
(together with all successors and assigns hereinafter referred to as “Lender”),
or at such place as the holder hereof may from time to time designate in
writing, the principal sum of One Hundred Five Million Seven Hundred Seventy
Thousand and No/100 Dollars ($105,770,000), in lawful money of the United States
of America, with interest thereon to be computed on the unpaid principal balance
from time to time outstanding as hereinafter provided, to be paid in
installments as provided herein, together with all other amounts payable to
Lender under the Loan Documents with respect to the Loan as provided therein.
This Note is evidence of that certain loan made by Lender to Borrower
contemporaneously herewith (the “Loan”). The provisions of this Note shall be
subject to the provisions of the Deed of Trust, the provisions of which are
incorporated herein by this reference as if fully set forth herein. Capitalized
terms used but not otherwise defined herein have the meaning ascribed thereto in
Paragraph 45 of the Deed of Trust.

 

1.                                  Payment Terms.  A payment of interest only
for the period from and including the first date on which principal is advanced
to Borrower on this Note to and including July 5, 2005 will be reserved and paid
to Lender on the first date on which principal is advanced to Borrower on this
Note. Commencing with Payment Date in August, 2005, and on each and every
Payment Date thereafter, Borrower shall pay to Lender interest on the
outstanding principal balance of this Note for the Interest Accrual Period
ending immediately prior to such Payment Date at a rate of five and fifteen
one-hundredths percent (5.15%) per annum (the “Interest Rate”). Interest
accruing for the first Interest Accrual Period will be reserved and paid to
Lender on the first date on which principal is advanced to Borrower on this
Note. Interest payable hereunder shall be computed on the basis of a 360-day
year and the actual number of days elapsed. All payments made by Borrower
hereunder or under the other Loan Documents shall be made irrespective of, and
without any deduction for, any setoffs or counterclaims. THIS IS A BALLOON NOTE
REQUIRING NO SCHEDULED INSTALLMENT PAYMENTS OF PRINCIPAL.

 

Except as otherwise specifically provided in this Note, all payments and
prepayments shall be made to Lender not later than 11:00 a.m., New York City
time, on the date when due and shall be made by wire transfer in federal or
other immediately available funds to the account specified from time to time by
Lender. Any funds received by Lender after such time shall be deemed to have
been paid on the next succeeding Business Day. Lender shall notify Borrower in
writing of any changes in the account to which payments are to be made. If the
amount received from Borrower (or from the Cash Management Bank) is less than
the sum of all amounts then due and payable hereunder, such amount shall be
applied, at Lender’s sole discretion, toward the components of the Debt (e.g.,
interest, principal and other amounts payable hereunder), the Loan and the Note
Components in such sequence as Lender shall elect in its sole

 

Archon Financial, L.P.

Deed of Trust Note

1425 New York Avenue, Washington DC

 

1

--------------------------------------------------------------------------------


 

discretion, or toward such other obligations of Borrower under the Loan
Documents, and in such sequence, as Lender shall determine in its sole
discretion.

 

2.                                     Term.  This Note shall mature on the
Maturity Date.

 

3.                                     Security.  This Note is secured by (a) a
Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing of
even date herewith in the amount of this Note given by Borrower for the use and
benefit of Lender covering the fee estate of Borrower in certain premises as
more particularly described therein (the “Deed of Trust”), (b) an Assignment of
Leases and Rents of even date herewith executed by Borrower in favor of Lender
(the “Assignment of Leases”), and (c) the other Loan Documents (as hereinafter
defined). The term “Loan Documents” as used in this Note means collectively this
Note, the Deed of Trust, the Assignment of Leases and any and all other
documents securing, evidencing, or guaranteeing all or any portion of the Loan
or otherwise executed and/or delivered in connection with this Note and the
Loan, as the same may be extended, renewed, substituted, replaced, amended,
modified and/or restated. Any term used but not defined in this Note shall have
the meaning ascribed to it in the Deed of Trust or other Loan Document in which
its definition is set forth.

 

4.                                     Late Charge.  Any payments of interest
and principal not paid when due hereunder shall, when paid, be accompanied by a
late fee in an amount equal to the lesser of five percent (5%) of such unpaid
sum or the maximum amount permitted by applicable law. Borrower acknowledges
that (i) a delinquent payment will cause damage to Lender; (ii) the late fee is
intended to compensate Lender for the loss of use of the delinquent payment and
the expense incurred and time and effort associated with recovering the
delinquent payment; (iii) it will be extremely difficult and inpractical to
ascertain the extent of Lender’s damages caused by the delinquency; and (iv) the
late fee represents Lender’s and Borrower’s reasonable estimate of Lender’s
damages from the delinquency and is not a penalty.

 

5.                                     Default and Acceleration.  The whole of
the principal sum of this Note, together with all interest accrued and unpaid
thereon and all other sums (including, without limitation, any Yield Maintenance
Premium and all other amounts, sums and expenses reimbursable by Borrower to
Lender) due under the Loan Documents in respect of this Note (all such amounts,
sums and reimbursable expenses hereinafter collectively referred to as the
“Debt”), or any portion thereof, shall without notice become immediately due and
payable at the option of Lender if any payment required in this Note is not paid
on the date on which it is due or upon the happening of any other Event of
Default. If in Lender’s reasonable judgment it should become necessary to
collect or enforce the Debt or to protect or foreclose the security therefor or
to defend against any claims asserted by Borrower arising from or related to the
Loan Documents, Borrower also shall pay on demand all such costs incurred by
Lender, including reasonable attorneys’ fees and costs incurred for the services
of counsel.

 

6.                                     Default Interest.  Any payments of
interest and principal not paid when due hereunder shall bear interest at the
applicable Default Rate. Borrower agrees that upon the occurrence and during the
continuance of an Event of Default (including upon the failure of Borrower to
pay the Debt in full on the Maturity Date), Lender shall be entitled to receive
and Borrower shall pay interest on the entire unpaid principal sum and any other
amounts due at the Default Rate. The Default Rate shall be computed from the
occurrence of the Event of Default until the date Borrower cures the Event of
Default. This charge shall be added to the Debt and shall be secured by the Deed
of Trust. This paragraph, however, shall not be construed as an agreement or
privilege to extend the date of the payment of the Debt, nor as a waiver of any
other right or remedy accruing to Lender by reason of the occurrence of any
Event of Default.

 

2

--------------------------------------------------------------------------------


 

7.                                   Prepayment.  This Note may not be prepaid
except in accordance with the terms, provisions and conditions of the Deed of
Trust. Notwithstanding the foregoing sentence, Borrower shall have the privilege
to prepay the entire amount of the outstanding Debt on the Payment Date in any
of the three (3) calendar months preceding the month in which the scheduled
Maturity Date occurs without Defeasance or the payment of the Yield Maintenance
Premium or any other premium or penalty. If any such prepayment of the entire
amount of the outstanding Debt is made during any of the three (3) calendar
months preceding the month in which the scheduled Maturity Date occurs but other
than on a Payment Date, such prepayment shall include such additional amount as
is necessary to pay interest to, but excluding, the Payment Date following the
date of prepayment. Notwithstanding the foregoing, if all or any portion of the
outstanding principal balance is paid to Beneficiary following acceleration of
the Loan other than during any of the three (3) calendar months preceding the
month in which the scheduled Maturity Date occurs, Trustor shall pay to
Beneficiary an amount equal to the applicable Yield Maintenance Premium. Trustor
acknowledges that (i) a prepayment will cause damage to Beneficiary; (ii) it
will be extremely difficult and impractical to ascertain the extent of
Beneficiary’s damages caused by a prepayment after an acceleration or any other
prepayment not permitted by the Loan Documents; and (iii) the Yield Maintenance
Premium represents Beneficiary’s and Trustor’s reasonable estimate of
Beneficiary’s damages from the prepayment and is not a penally.

 

8.                                   Savings Clause.  It is expressly stipulated
and agreed to be the intent of Borrower and Lender at all times to comply with
applicable state law or applicable United States federal law (to the extent that
United States federal law permits Lender to contract for, charge, take, reserve,
or receive a greater amount of interest than under state law) and that this
paragraph shall control every other covenant and agreement in this Note and the
other Loan Documents. If the applicable law (state or federal) is ever
judicially interpreted so as to render usurious any amount called for under this
Note or under any of the other Loan Documents, or contracted for, charged,
taken, reserved, or received with respect to the Debt, or if Lender’s exercise
of the option to accelerate the Maturity Date, or if any prepayment by Borrower
or the exercise of any defeasance results in Borrower having paid any interest
in excess of that permitted by applicable law, then it is Lender’s express
intent that all excess amounts theretofore collected by Lender shall be credited
on the principal balance of this Note and all other Debt and the provisions of
this Note and the other Loan Documents immediately be deemed reformed and the
amounts thereafter collectible hereunder and thereunder reduced, without the
necessity of the execution of any new documents, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder or thereunder. All sums paid or agreed to be paid to Lender
for the use, forbearance, or detention of the Debt shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Debt until payment in full so that the
rate or amount of interest on account of the Debt does not exceed the maximum
lawful rate from time to time in effect and applicable to the Debt for so long
as the Debt is outstanding. Notwithstanding anything to the contrary contained
herein or in any of the other Loan Documents, it is not the intention of Lender
to accelerate the maturity of any interest that has not accrued at the time of
such acceleration or to collect unearned interest at the time of such
acceleration.

 

9.                                   No Oral Change; Successors and Assigns;
Liability.  This Note may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Borrower or Lender, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought. Whenever used, the singular number
shall include the plural, the plural the singular, and the

 

3

--------------------------------------------------------------------------------


 

words “Lender” and “Borrower” shall include their respective successors,
assigns, heirs, executors and administrators. If Borrower consists of more than
one person or party, the obligations and liabilities of each such person or
party shall be joint and several.

 

10.                              Waivers.  Except as specifically provided in
the Loan Documents, Borrower and any endorsers, sureties or guarantors hereof
jointly and severally waive presentment and demand for payment, notice of intent
to accelerate maturity, notice of acceleration of maturity, protest and notice
of protest and non-payment, all applicable exemption rights, valuation and
appraisement, notice of demand, and all other notices in connection with the
delivery, acceptance, performance, default or enforcement of the payment of this
Note and the bringing of suit and diligence in taking any action to collect any
sums owing hereunder or in proceeding against any of the rights and collateral
securing payment hereof. Borrower and any surety, endorser or guarantor hereof
agree (i) that the time for any payments hereunder may be extended from time to
time without notice and consent, (ii) to the acceptance by Lender of further
collateral, (iii) the release by Lender of any existing collateral for the
payment of this Note, (iv) to any and all renewals, waivers or modifications
that may be granted by Lender with respect to the payment or other provisions of
this Note, and/or (v) that additional Borrowers, endorsers, guarantors or
sureties may become parties hereto all without notice to them and without in any
manner affecting their liability under or with respect to this Note. No
extension of time for the payment of this Note or any installment hereof shall
affect the liability of Borrower under this Note or any endorser or guarantor
hereof even though the Borrower or such endorser or guarantor is not a party to
such agreement. Failure of Lender to exercise any of the options granted herein
to Lender upon the happening of one or more of the events giving rise to such
options shall not constitute a waiver of the right to exercise the same or any
other option at any subsequent time in respect to the same or any other event.
The acceptance by Lender of any payment hereunder that is less than payment in
full of all amounts due and payable at the time of such payment shall not
constitute a waiver of the right to exercise any of the options granted herein
to Lender at that time or at any subsequent time or nulllify any prior exercise
of any such option without the express written acknowledgment of the Lender.

 

11.                              Authority.  Borrower (and the undersigned
representative of Borrower, if any) represents that Borrower has full power,
authority and legal right to execute, deliver and perform its obligations
pursuant to this Note, the Deed of Trust and the other Loan Documents and that
this Note, the Deed of Trust and the other Loan Documents constitute valid and
binding obligations of Borrower.

 

12.                              Notices.  All notices or other communications
required or permitted to be given pursuant hereto shall be given in the manner
specified in the Deed of Trust directed to the parties at their respective
addresses as provided therein.

 

13.                              Exculpation.  The obligations of Maker under
this Note shall be limited by the terms, provisions and conditions of Paragraph
50 of the Deed of Trust, the provisions of which are incorporated herein by this
reference as if fully set forth herein.

 

14.                              WAIVER OF JURY TRIAL.  BORROWER AND, BY
ACCEPTING THIS NOTE, LENDER HEREBY EACH AGREES NOT TO ELECT A TRIAL BY JURY OF
ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY
TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO
THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL

 

4

--------------------------------------------------------------------------------


 

BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER, AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH OF LENDER AND BORROWER IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

 

15.                            Transfer.  Other than as expressly set forth in
the Deed of Trust, this Note may not be assigned in whole or in part by
Borrower. Lender shall have the right from time to time at its discretion to
make an assignment or sell a participation subject to and in accordance with the
terms set forth in the Deed of Trust. Lender’s obligations in connection with
any such assignment or participation shall be as set forth in the Loan
Documents.

 

16.                            APPLICABLE LAW; JURISDICTION AND VENUE.  THIS
NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
IN WHICH THE LAND (AS DEFINED IN THE DEED OF TRUST) IS LOCATED AND THE
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA WITHOUT REFERENCE OR GIVING
EFFECT TO ANY CHOICE OF LAW DOCTRINE. BORROWER AND LENDER, TO THE FULL EXTENT
PERMITTED BY LAW, EACH HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND
UPON THE ADVICE OF COMPETENT COUNSEL, (A) SUBMITS TO PERSONAL JURISDICTION IN
THE STATE WHERE THE LAND IS LOCATED OVER ANY SUIT, ACTION OR PROCEEDING BY ANY
PERSON ARISING FROM OR RELATING TO THIS NOTE, (B) AGREES THAT ANY SUCH ACTION,
SUIT OR PROCEEDING MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION SITTING IN EITHER THE CITY OR THE COUNTY WHERE THE LAND IS LOCATED,
(C) SUBMITS TO THE JURISDICTION OF SUCH COURTS, AND (D) TO THE FULLEST EXTENT
PERMITTED BY LAW, AGREES THAT IT WILL NOT BRING ANY ACTION, SUIT OR PROCEEDING
IN ANY OTHER FORUM AND BORROWER AND LENDER EACH FURTHER CONSENTS AND AGREES TO
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING BY REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE PREPAID, TO
BORROWER OR LENDER, AS THE CASE MAY BE, AT THE ADDRESS FOR NOTICES DESCRIBED ON
THE FIRST PAGE HEREOF, AND CONSENTS AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE IN EVERY RESPECT VALID AND EFFECTIVE SERVICE (BUT NOTHING HEREIN
SHALL AFFECT THE VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER MANNER
PERMITTED BY LAW).

 

Remainder of page intentionally blank
Signature page(s) follow

 

5

--------------------------------------------------------------------------------


 

Borrower has duly executed this Note to be effective as of the date first above
written.

 

 

BORROWER:

 

 

 

RPT 1425 NEW YORK AVENUE LLC
a Delaware limited liability company

 

 

 

 

 

By:

/s/ Mark Keller

 

 

 

Mark Keller

 

 

President

 

 

Signature Page to Deed of Trust Note

 

--------------------------------------------------------------------------------

 